Citation Nr: 0819071	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


1.  Whether there is new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back disorder.

2.  Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 2005 by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO) which determined that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a lower back condition.  

In its May 2006 Supplemental Statement of the Case, the RO 
indicated that it reopened and denied the claim of service 
connection for a low back disorder on a de novo basis.  
Irrespective of the RO's action in May 2006, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim. Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the Board has recharacterized the 
issues as stated on the cover page.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In February 1975, the Board denied the claim of service 
connection for a low back disorder; the veteran did not 
appeal this decision.

2.  The additional evidence presented since the February 1975 
final Board decision is not cumulative or redundant, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a low back disorder, and raises a 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The February 1975 Board decision denying the claim of 
service connection for a low back disorder is final.  
38 C.F.R. § 7104(b); 38 C.F.R. §§ 3.156, 20.1104 (2007).

2.  New and material evidence has been presented to reopen 
the claim of service connection for low back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a low back disorder.  
Service connection was previously considered and denied by a 
February 1975 Board decision.  The veteran did not appeal 
this decision and as such, the decision became final. 
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1104.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant February 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the February 1975 Board decision denying 
service connection for a low back disorder, the evidence of 
record included the following: service medical records 
disclosing the times the veteran sought treatment and 
detailing that the spine was within the normal range, as 
disclosed in the June 1968 separation examination;  post-
service treatment records dated July 1970 and August 1970 
from a U.S. Army medical facility; and statements from the 
veteran describing his back problem which were received by 
the RO in December 1974.

The relevant evidence submitted since the February 1975 Board 
decision includes the following: VA treatment records from 
December 2001 to April 2006; documents from private 
physicians from 1977, 1998, 2000, 2005, and 2006 addressing 
the existence and treatment of low back symptomatology; a VA 
Pain Management Consult Results from March 2006; signed 
statements from family members on behalf of the veteran which 
are to the effect that he has had on-going back pain since 
1969, and pictures of the veteran from his time in service 
holding a pistol instead of a rifle.  In addition, a written 
statement dated December 2005 from Dr. R. D. S., M.D., 
contains a medical opinion that the veteran's current back 
problems are due to aggravation while on active duty.  

Presuming that the evidence submitted since the February 1975 
final Board decision is credible for the limited purpose of 
ascertaining its materiality, this evidence would therefore 
relate to the unestablished elements of a current disability 
and a nexus, including by way of aggravation, between the 
current disability and a service-connected disability.  
Accordingly, the Board finds that the claim for service 
connection for a low back disability is reopened.

Inasmuch as the claim has been reopened, the Board must 
consider the merits of the claim.  The next step for the 
Board in this case is to assess the new and material evidence 
in the context of the other evidence of record and make new 
factual determinations.  On review, the Board finds that 
additional development is needed.  Accordingly, a thorough 
discussion of the application of the duties to notify and 
assist will be included in a subsequent decision (if the 
claim remains denied following remand).


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened; to 
this extent, the appeal is granted.


REMAND

As was explained in the Introduction section of this 
decision, the issue now under consideration by VA is the 
recharacterized issue of service connection for a low back 
disorder.  At this time the Board is unable to adjudicate the 
appeal.  Additional evidentiary development must be conducted 
before the Board can consider the issue on the merits.  

While the evidence is sufficient for reopening the claim, it 
does not contain a credible nexus opinion to determine 
whether the veteran's lower back disorder is attributed to or 
aggravated by service.  The opinion provided by Dr. R. D. S., 
M.D., lacks any rationale and is conclusory in nature; it 
therefore lacks probative value and by itself does not serve 
as credible evidence relating any currently diagnosed low 
back disorder to service.  However, when viewed in 
conjunction with the long history of post-service medical 
records revealing recurrent low back pathology, the Board 
finds that under the circumstances, an examination is 
necessary for the purpose of fully and fairly evaluating the 
veteran's claim.  38 U.S.C.A. § 5103(A)(d).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
examination to determine the nature, extent, and 
etiology of any currently diagnosed low back 
disorder.  The claims folder must be made available 
to and reviewed by the examiner.  Any and all 
indicated evaluations, studies and tests deemed 
necessary by the examiner should be accomplished.  
The examiner is requested to review all pertinent 
records associated with the claims file, and 
following this review and the examination render an 
opinion as to the following:

a) Whether or not the veteran currently 
suffers from a diagnosed low back 
disability; and

b) If there is a currently diagnosed low 
back disability, the examiner is requested 
to provide an opinion as to whether it is at 
least likely as not (i.e., is there a 50 
percent or greater likelihood) that any 
diagnosed low back disorder is causally or 
etiologically related to service, to include 
as by way  aggravation of a low back 
disorder that pre-existed service.   

A rationale for all opinions expressed must 
be provided in the examination report.

2.  Thereafter, the RO should readjudicate 
the veteran's
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are to be remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


